Case 6:20-cv-01382-RBD-GJK Document 1 Filed 08/03/20 Page 1 of 7 PageID 1



                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                              ORLANDO DIVISION

  JOHNNIE HARRIS,                                CASE NO.:

         Plaintiff,

  v.

  AMERICA’S NUMBER 1 CLEANING
  SOLUTIONS, LLC,
  a Florida Limited Liability Company,

         Defendant.
                                         /

                      COMPLAINT & DEMAND FOR JURY TRIAL

         Plaintiff, JOHNNIE HARRIS (“Plaintiff” or “Mr. Harris”), by and through

  undersigned counsel, files this Complaint against Defendant, AMERICA’S NUMBER 1

  CLEANING SOLUTIONS, LLC (“Defendant” or “AN1”), and states as follows:

                                NATURE OF THE SUIT

         1.      This action is brought under the Fair Labor Standards Act (“FLSA”) to

  recover from Defendant overtime compensation, liquidated damages, declaratory relief,

  reasonable attorneys’ fees and costs, and any other damages permitted by law.

                       PARTIES, JURISDICTION, AND VENUE

         2.      Mr. Harris was an employee who performed services on behalf of

  Defendant in Seminole County, Florida, and nearby/adjacent counties.

         3.      AN1 is a Florida limited liability company located in Altamonte Springs,

  Seminole County, Florida, and which, at all times relevant, performed work in Seminole

  County, Florida.



                                             1
Case 6:20-cv-01382-RBD-GJK Document 1 Filed 08/03/20 Page 2 of 7 PageID 2



         4.      Jurisdiction is proper in this Court, as the claims are brought pursuant to

  the Fair Labor Standards Act, as amended (29 U.S.C. § 201, et seq., hereinafter “FLSA”),

  to recover unpaid overtime wages, an additional equal amount as liquidated damages, to

  obtain declaratory relief, and reasonable attorneys’ fees and costs.

         5.      Venue is proper in this Court, as the actions giving rise to this lawsuit

  occurred in Seminole County, Florida.

                                    FLSA COVERAGE

         6.      At all times material hereto, Defendant was, and continues to be an

  “employer” within the meaning of 29 U.S.C. § 203(d).

         7.      At all times material hereto, Plaintiff was an “employee” within the

  meaning of the FLSA.

         8.      At all times material hereto, Defendant was Plaintiff’s “employer” within

  the meaning of the FLSA.

         9.      At all times material hereto, Defendant was, and continues to be, an

  “enterprise engaged in commerce” or in the production of goods for commerce as defined

  by the FLSA.

         10.     At all times material hereto, Defendant was primarily engaged in

  providing office and building cleaning services to customers in and around Seminole

  County, Florida.

         11.     At all times material hereto, Plaintiff was “engaged in commerce” within

  the meaning of § 6 and § 7 of the FLSA, but not for purposes of the Motor Carrier Act.

         12.     At all times material hereto, Plaintiff was engaged in the “production of

  goods for commerce” and subject to the individual coverage of the FLSA, but not for


                                              2
Case 6:20-cv-01382-RBD-GJK Document 1 Filed 08/03/20 Page 3 of 7 PageID 3



  purposes of the Motor Carrier Act.

         13.     At all times material hereto, Defendant had two (2) or more employees

  handling, selling, or otherwise working on goods or materials that had been moved in or

  produced for commerce, such as trucks, cleaning supplies, mops, brooms, etc., but which

  had come to rest within its warehouse location in Seminole County, Florida.

         14.     At all times material hereto, the work performed by Plaintiff was directly

  essential to the business performed by Defendant, in that Defendant could not operate its

  business without General Cleaners like Plaintiff.

                              FACTUAL ALLEGATIONS

         15.     Mr. Harris worked for Defendant under the title of General Cleaner for a

  cleaning crew from September 25, 2018, through November 22, 2019.

         16.     Mr. Harris always worked in Seminole County, Florida, and

  nearby/adjacent counties, and his activities were at all times controlled and closely

  supervised by Defendant’s managers and supervisors.

         17.     Mr. Harris had no authority to hire or fire employees of AN1.

         18.     Mr. Harris had no authority to discipline employees of AN1.

         19.     Mr. Harris had no authority to determine the schedules to be worked by

  any employees of AN1, or to change the schedules.

         20.     Mr. Harris had no authority to set rates of pay for other employees or

  agents of AN1.

         21.     Mr. Harris had no input into performance reviews of other employees or

  agents of AN1.




                                             3
Case 6:20-cv-01382-RBD-GJK Document 1 Filed 08/03/20 Page 4 of 7 PageID 4



          22.    All of Mr. Harris’s major decisions had to be cleared in advance by one

  of AN1’s supervisors.

          23.    Mr. Harris was closely monitored by AN1’s managers and supervisors at

  all times.

          24.    Mr. Harris followed procedures established by AN1 and did exactly as he

  was instructed to do.

          25.    Mr. Harris’s duties were to perform cleaning services on behalf of

  Defendant’s clients.

          26.    Throughout Plaintiff’s employment, Defendant regularly required

  Plaintiff to work in excess of forty (40) hours per week.

          27.    Defendant hired Plaintiff at an hourly rate of $10.00 per hour.

          28.    Plaintiff regularly worked forty-five (45) or more hours per week for

  Defendant.

          29.    Defendant failed to pay Plaintiff full and proper overtime compensation

  for all hours worked over forty (40) per week during the above-noted time period.

          30.    When Plaintiff worked more than forty (40) hours in a given work week,

  Defendant failed to properly pay him for all overtime hours worked.

          31.    Defendant routinely paid Plaintiff at a straight time rate instead of a time-

  and-a-half rate for overtime hours that he worked.

          32.    Plaintiff should have been compensated at the rate of one-and-one-half

  times Plaintiff’s regular rate for all hours that Plaintiff worked in excess of forty (40)

  hours per week, as required by the FLSA, throughout his employment.

          33.    Defendant violated Title 29 U.S.C. §207 in that:


                                              4
Case 6:20-cv-01382-RBD-GJK Document 1 Filed 08/03/20 Page 5 of 7 PageID 5



         (a) Plaintiff worked in excess of forty (40) hours in one or more workweeks for

               his period of employment with Defendant;

         (b) No payments or provisions for payment have been made by Defendant to

               properly compensate Plaintiff at the statutory rate of one-and-one-half times

               Plaintiff’s regular rate for all hours worked in excess of forty (40) hours per

               work week, as provided by the FLSA; and

         (c) Defendant failed to maintain proper time records as mandated by the FLSA.

         34.      Prior to violating the FLSA, Defendant did not consult with an attorney

  to evaluate whether Plaintiff’s actual job duties and pay structure rendered him exempt

  from recovering payment for all overtime worked under the FLSA.

         35.      Prior to violating the FLSA, Defendant did not consult with the

  Department of Labor to evaluate whether Plaintiff’s actual job duties and pay structure

  rendered him exempt from recovering payment for all overtime worked under the FLSA.

         36.      Prior to violating the FLSA, Defendant did not consult with an accountant

  to evaluate whether Plaintiff’s actual job duties and pay structure rendered him exempt

  from recovering payment for all overtime worked under the FLSA.

         37.      Based on the allegations in Paragraphs 34-36, above, Plaintiff is entitled

  to liquidated damages, as Defendant has no objective or subjective good faith belief that

  its pay practices were in compliance with the FLSA.

         38.      Plaintiff has retained the law firm of RICHARD CELLER LEGAL, P.A.

  to represent him in the litigation and has agreed to pay the firm a reasonable fee for its

  services.




                                                5
Case 6:20-cv-01382-RBD-GJK Document 1 Filed 08/03/20 Page 6 of 7 PageID 6



                                 COUNT I
          VIOLATION OF 29 U.S.C. §207 OVERTIME COMPENSATION

         39.     Plaintiff reincorporates and re-alleges paragraphs 1 through 38 of the

  Complaint as though set forth fully herein, and further alleges as follows:

         40.     Plaintiff is entitled to be paid time-and-one-half his regular rate of pay for

  each hour worked in excess of forty (40) per work week.

         41.     During Plaintiff’s employment with Defendant, Plaintiff regularly

  worked overtime hours, but was not paid full and proper time-and-one-half

  compensation for all hours worked.

         42.     Plaintiff was not an exempt employee as defined by the FLSA, and was

  instead an hourly-paid, non-exempt employee as defined by the FLSA.

         43.     As a result of Defendant’s intentional, willful, and unlawful acts in

  refusing to pay Plaintiff time-and-one-half his regular rate of pay for each hour worked

  in excess of forty (40) per work week in one or more work weeks, Plaintiff has suffered

  damages, in addition to incurring reasonable attorneys’ fees and costs.

         44.     As a result of Defendant’s willful violation of the FLSA, Plaintiff is

  entitled to liquidated damages.

         WHEREFORE, Plaintiff respectfully requests that judgment be entered in his

  favor against Defendant, and that this Court:

                 a. Declare, pursuant to the FLSA, that the acts and practices complained

                     of herein are in violation of the maximum hour provisions of the

                     FLSA;

                 b. Award Plaintiff overtime compensation in the amount due to him for

                     time worked in excess of forty (40) hours per work week;

                                               6
Case 6:20-cv-01382-RBD-GJK Document 1 Filed 08/03/20 Page 7 of 7 PageID 7



                 c. Award Plaintiff liquidated damages in an amount equal to the

                     overtime award;

                 d. Award Plaintiff reasonable attorney’s fees and costs and expenses of

                     the litigation pursuant to 29 U.S.C. §216(b);

                 e. Award Plaintiff pre-judgment interest; and order any other and further

                     relief that the Court deems just and proper.

                                      JURY DEMAND
          Plaintiff demands trial by jury on all issues so triable as a matter of right by

  jury.

          DATED this 3rd day of August, 2020.

                                         Respectfully Submitted,

                                         By: /s/Alexander T. Harne
                                         Alexander T. Harne, Esq.
                                         Florida Bar No. 00126932
                                         RICHARD CELLER LEGAL, P.A.
                                         10368 W. SR 84, Suite 103
                                         Davie, Florida 33324
                                         Telephone: (866) 344-9243
                                         Facsimile: (954) 337-2771
                                         Email: aharne@floridaovertimelawyer.com

                                         Trial Counsel for Plaintiff




                                               7
